In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-21-00412-CV

MARVIN L. TROUTMAN, Appellant              §   On Appeal from County Court at Law
                                               No. 1

                                           §   of Parker County (CIV-20-0419)
V.
                                           §   August 18, 2022
NASA FEDERAL CREDIT UNION,                 §   Memorandum Opinion by Justice
Appellee                                       Wallach

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Marvin L. Troutman shall pay all costs of this appeal,

for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Mike Wallach___________________
                                         Justice Mike Wallach